Citation Nr: 0600253	
Decision Date: 01/05/06    Archive Date: 01/19/06

DOCKET NO.  03-28 909	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to service connection for ischemic optic 
neuropathy, claimed as secondary to radiation and/or 
herbicide exposure.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The veteran had active service from May 1968 to May 1972.

The case comes before the Board of Veterans' Appeals (Board) 
from an October 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Denver, 
Colorado.

The Board notes that the veteran presented testimony during a 
hearing on appeal before the undersigned Veterans Law Judge 
(VLJ) on May 4, 2004. A copy of the hearing transcript issued 
following the hearing is of record.

In December 2004, the Board remanded this matter for 
additional development.  Such development has been 
accomplished and this case is now returned to the Board for 
further consideration.  



FINDINGS OF FACT

1.  The VA has fulfilled its notice and duty to assist to the 
appellant by obtaining and fully developing all relevant 
evidence necessary for the equitable disposition of the issue 
addressed in this decision.

2.  The veteran's ischemic optic neuropathy is not shown to 
be related to service or an incident of service origin, to 
include any inservice exposure to herbicides or radiation 
exposure that may have occurred.




CONCLUSION OF LAW

Ischemic optic neuropathy was not incurred in or aggravated 
by service, nor is it shown to be secondary to herbicide or 
radiation exposure.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
5103, 5103A, 5107 (West 2002 & Supp. 2005), 38 C.F.R. 
§§ 3.102, 3.303, 3.307, 3.309, 3.311 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION


I.  Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2005).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. § 
3.159(b)(1). VCAA notice should be provided to a claimant 
before initial unfavorable agency of original jurisdiction 
(AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. 
App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 
103 (2005).

In a letter dated in June 2002 prior to the issuance of the 
October 2002 rating decision, the RO advised the appellant of 
the VCAA and of the evidence it had and what evidence was 
needed to prevail on his claim.  Because the notice predated 
the rating decision, it is in compliance with the provisions 
of 38 C.F.R. § 3.159(b).  He was notified of the 
responsibilities of the VA and the claimant in developing the 
record.  Specifically, the appellant was notified that VA 
would obtain all relevant evidence in the custody of a 
federal department or agency.  He was advised that it was his 
responsibility to respond in a timely matter to the VA's 
requests for specific information and to provide a properly 
executed release so that VA could request the records for 
him.  The appellant was also asked to submit evidence in his 
possession or to advise VA if there were any other 
information or evidence he considered relevant to his claim 
so that VA could help by getting that evidence.  

The appellant was again notified, by means of the discussion 
in the rating decision, statement of the case (SOC), and 
supplemental statements of the case (SSOC) of the applicable 
law and reasons for the denial of this claim.  The Board 
concludes that VA has met its duty to assist in this matter.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claims 
for the benefit sought, unless no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim.  38 U.S.C.A. § 5103A(a) (West 2002 & Supp. 2005); 
38 C.F.R. § 3.159(c), (d) (2005).  The record includes 
service medical records, VA medical records and VA 
examination reports.  No further medical examination or 
opinion is required in this case.  The veteran was offered 
the opportunity to attend a hearing before a Veterans Law 
Judge at the RO, and did attend such a hearing in May 2004.     

In view of the foregoing, the Board finds that all reasonable 
efforts to secure and develop the evidence that is necessary 
for an equitable disposition of the matter on appeal have 
been made by the agency of original jurisdiction.  Every 
possible avenue of assistance has been explored, and the 
appellant has had ample notice of what might be required or 
helpful to establish this claim.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran).  The Board concludes, 
therefore, that a decision on the merits at this time does 
not violate the VCAA, nor prejudice the appellant under 
Bernard v. Brown, 4 Vet. App. 384 (1993).

II.  Service Connection

The veteran contends that he is entitled to service 
connection for an eye disorder to include exposure to 
herbicides or as an alternative, as secondary to radiation 
while in military service.  

Service-connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by active 
duty.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2005); 38 
C.F.R. §§ 3.303, 3.304 (2005).  In addition, service-
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence, including that pertinent 
to service, establishes that the disease was incurred in 
service. 38 C.F.R. § 3.303(d) (2005).  In order to establish 
service connection, a claimant must generally submit (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of 
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus or relationship between 
the current disability and the in-service disease or injury.  
Pond v. West, 12 Vet. App. 341, 346 (1999).

For veterans who had service of ninety (90) days or more 
during a war period or peacetime service after December 31, 
1946, and any chronic disease such as diabetes or a 
cardiovascular disease, including hypertension, is manifest 
to a compensable degree within a year thereafter, there is a 
rebuttable presumption of service origin, absent affirmative 
evidence to the contrary, even if there is no evidence 
thereof during service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2005).  

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107 
(West 2002 & Supp. 2005). A veteran is entitled to the 
benefit of the doubt when there is an approximate balance of 
positive and negative evidence.  See also, 38 C.F.R. § 3.102.  
When a veteran seeks benefits and the evidence is in relative 
equipoise, the veteran prevails.  See Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  The preponderance of the evidence must 
be against the claim for benefits to be denied.  See Alemany 
v. Brown, 9 Vet. App. 518 (1996).

In addition to the forgoing, the Board observes that if a 
veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service connected if the requirements of 38 C.F.R. § 
3.307(a)(6) are met, even though there is no record of such 
disease during service, provided further that the rebuttable 
presumption provisions of 38 C.F.R. § 3.307(d) are also 
satisfied: chloracne or other acneform diseases consistent 
with chloracne, Type 2 diabetes (also known as Type II 
diabetes or adult-onset diabetes), Hodgkin's disease, 
multiple myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea) and soft-tissue sarcomas (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma). 38 C.F.R. 
§ 3.309(e).  For purposes of this section, the term "acute 
and subacute peripheral neuropathy" means transit peripheral 
neuropathy that appears within weeks or months of exposure to 
an herbicide agent and resolves within two years of the date 
of onset. 38 C.F.R. § 3.309 (e), Note 2.

The diseases listed at 38 C.F.R. § 3.309(e) shall have become 
manifest to a degree of 10 percent or more any time after 
service, except that chloracne and porphyria cutanea tarda 
shall have become manifest to a degree of 10 percent or more 
within a year after the last date on which the veteran was 
exposed to an herbicide agent during active military, naval, 
or air service. 38 C.F.R. § 3.307(a)(6)(ii).

The Secretary of the Department of Veterans Affairs has 
determined that there is no positive association between 
exposure to herbicides and any other condition for which the 
Secretary has not specifically determined that a presumption 
of service connection is warranted.  See Notice, 67 Fed. Reg. 
42600-42608 (2002).

Notwithstanding the foregoing, regulations also provide that 
service connection may be granted for any disease diagnosed 
after discharge, when all evidence, including that pertinent 
to service, establishes that the disability was incurred in 
service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 
F.3d 1039 (Fed. Cir. 1994).  In other words, presumption is 
not the sole method for showing causation in establishing a 
claim for service connection as due to herbicide exposure.

Service connection for disability that is claimed to be 
attributable to exposure to ionizing radiation during service 
can be demonstrated by three different methods. See Davis v. 
Brown, 10 Vet. App. 209 (1997); Rucker v. Brown, 10 Vet. App. 
67 (1997).  There are certain types of cancer that are 
presumptively service connected specific to radiation-exposed 
veterans.  38 U.S.C.A. § 1112(c); 38 C.F.R. 
§ 3.309(d).  Second, "radiogenic diseases" including 
posterior subcapsular cataracts may be service connected 
pursuant to 38 C.F.R. § 3.311.  Third, service connection may 
be granted under 38 C.F.R. § 3.303(d) when it is established 
that the disease diagnosed after discharge is the result of 
exposure to ionizing radiation during active service. See 
Combee, supra. 

A "radiation-exposed veteran" is defined by 38 C.F.R. § 
3.309(d)(3) as a veteran who while serving on active duty or 
on active duty for training or inactive duty training, 
participated in a radiation-risk activity.  "Radiation-risk 
activity" is defined to mean: onsite participation in a test 
involving the atmospheric detonation of a nuclear device; the 
occupation of Hiroshima or Nagasaki, Japan, by United States 
forces during the period beginning on August 6, 1945, and 
ending on July 1, 1946; internment as a prisoner of war in 
Japan that resulted in an opportunity for exposure to 
ionizing radiation comparable to that of veterans who were in 
the occupation forces of Hiroshima or Nagasaki during the 
period August 6, 1945, to July 1, 1946; or certain service on 
the grounds of gaseous diffusion plants located in Paducah, 
Kentucky, Portsmouth, Ohio, and Oak Ridge, Tennessee; or, in 
certain circumstances, service on Amchitka Island, Alaska.  
See 38 C.F.R. § 3.309(d)(ii) (2005).

The veteran avers that he has ischemic optic neuropathy as a 
result of his active service.  Specifically, he argues that 
his ischemic optic neuropathy is the result of exposure to 
the herbicide Agent Orange.  Alternatively, he alleges that 
inservice exposure to radiation while handling nuclear 
weapons caused this optic disorder.

Service medical records are negative for any complaints of, 
treatment for, or findings or diagnoses of ischemic optic 
neuropathy.

Service medical records reveal no evidence of visual problems 
other than refractive error, corrected with glasses.  His 
March 1968 enlistment examination and report of medical 
history revealed the veteran to wear glasses and to be 
myopic.  His right eye distant vision was 20/30 corrected to 
20/20, and near vision was J4 corrected to J1.  His left eye 
distant vision was 20/30 corrected to 20/20 and near vision 
was J4 corrected to J1.  He passed color vision.  Refraction 
was BY- 0.25 S. -0.50, CX 85 in the right eye and BY -0.25 S. 
-0.50, CX 95 in the left eye.  A review of the service 
medical records shows that the veteran sustained a facial 
injury involving the left eye and eyelids around 1969 in 
either a basketball or football game.  He is shown to have 
continued with complaints and treatment in 1970 and 1971 
including referral to plastic surgery for a scar below the 
left eye.  A June 1970 plastic surgery record described the 
injury to the left face and left eyelids as causing a 
defective lower eyelid muscle, which was surgically repaired 
by a civilian doctor, with no functional defect and the only 
residual was a scar below the left lower eyelid.  An April 
1971 plastic surgery treatment record reflects that the left 
eye injury resulted in a pulpebral herniation corrected 
surgically at a civilian institution.  His only complaints in 
April 1971 were about the scar below the eye.  The scar 
defect was repaired in December 1971. 

The service medical records also revealed prescriptions for 
eyeglasses filled in May 1968, March 1970, October 1970, 
February 1971, and April 1971.  A January 1972 eye 
examination revealed 20/20 vision in both eyes.  His May 1972 
separation examination revealed that the veteran wore glasses 
for defective visual acuity, both eyes since 1967.  His right 
eye distant vision was 20/100 corrected to 20/20, and near 
vision was 20/25 corrected to 20/20.  His left eye distant 
vision was 20/40 corrected to 20/20 and near vision was 20/30 
corrected to 20/20.  He passed color vision.  Refraction was 
manifest in both eyes, BY- 1.25 S. +0.50, CX 0 in the right 
eye and BY -1.20 S. +0.25, CX 0 in the left eye.  This 
examination also showed no evidence of diabetes, hypertension 
or vascular disorder, with his blood pressure 120/80, 
sitting.  

The veteran's service personnel records reflect that he 
served as a munitions and weapons maintenance specialist.  
The records indicate that he was responsible for storage, 
transportation, shipping and receiving all munitions used at 
Canon Air Force Base in New Mexico between May 1968 and March 
1970 and was involved in handling 20 millimeters ammunition 
at Kadena Air Force Base in Okinawa, Japan between July 1970 
and October 1971.  The exact nature of the weaponry is not 
discussed, however a May 1968 document indicated that he 
required a Top Secret clearance for entry into H6 career.  
His service personnel records do not show service in Vietnam.  

A July 1976 VA eye examination revealed right eye vision of 
20/100-1 corrected to 20/20 and left eye vision of 20/300 
corrected to 20/20.  He read J1 with and without correction.  
His tension was 13/13 by applanation.  He complained of 
"palpitations" in the left lower eye lid intermittently, 
with a throbbing sensation for the past year.  Fatigue 
brought it on.  External examination revealed an old scar 
below the left lower eyelid.  Lids and adnexa were normal; he 
opened and closed lids well with no spasm or tenderness 
present.  The EOM was full with no paresis and no phona.  
Slit lamp revealed clear cornea with no cells or flare.  His 
fields were grossly full to confrontation.  The diagnosis was 
healthy myopic eyes.  There was no pathology seen in the 
globe or lids.  He was advised to get more rest and a routine 
yearly eye checkup. 

The July 1976 VA general examination is noted to not show any 
evidence of cardiovascular problems including hypertension or 
of diabetes.  

Evidence of anterior ischemic optic neuropathy is first shown 
in a November 1996 private medical record which reflected 
complaints of a loss of visual field in the right eye, as 
well as a "floater."  He appeared to have a hemiretinal 
artery occlusion in the left eye.  The assessment was myope 
of right eye and floater of right eye.   A December 1996 
record reflects that the veteran was referred for a sudden 
loss of vision in the right eye, with onset of two days ago.  
He complained of a shadow in the lower third of the right 
eye, and headaches in the right forehead.  Among the findings 
noted were superior disc edema and total visual field loss, 
inferior right eye.  The assessment was anterior ischemic 
optic neuropathy (AION)of the right eye.  Private medical 
records from January 1997 through March 1997 reflect 
continued treating for AION, with his right eye vision shown 
to be 20/400 in the upper right corner.  

A February 1997 letter from an ophthalmologist at the 
University of Iowa Eye Institute agreed that the veteran had 
an ischemic optical neuropathy.  This letter stated that some 
of the risk factors for this condition seemed to be diabetes, 
high blood pressure, medication for high blood pressure and 
sleep apnea.  A March 1997 letter from a different doctor at 
the University of Iowa Eye Institute stated that the veteran 
had an AION first in the left eye and more recently in the 
right eye.  At the last examination, the visual acuity of the 
right eye was 20/30 however he had lost the lower part of the 
field of vision in that eye.  This was considered disabling 
as most activities involved seeing with the lower part of the 
visual field.  The optic nerve was considered to be 
permanently damaged in that area.  

A September 1999 private ophthalmology record indicates that 
the veteran was not diabetic at the time of this examination 
and gave right eye vision of 20/25 and left eye vision at 
20/300.   An ongoing impression of  AION and "M/P" was 
given.  A November 2000 private treatment record gave a right 
eye vision of 20/20 and left eye vision at 20/200.  Again, he 
was said to not be diabetic.  The impression in November 2000 
was AION, left eye, old AION right eye with inferior hemi.  
Private test results dated in March 2002 indicated that 
visual fields of both eyes were outside of the normal limits 
on GHT.  A June 2002 Report for Special Accommodation filled 
out by the veteran's private ophthalmologist stated that the 
veteran's disability of ischemic optic neuropathy of both 
eyes involved the left eye in 1995 with vision of 20/300 and 
the right eye in 1997 with vision of 20/20 but blind in the 
lower half of the right eye.  His left eye was described as 
legally blind and the right eye could see perfect 20/20 
straight ahead or above, but was blind for anything below the 
lower half of his visual fields.  

VA treatment records from 2002 through 2005 reflect treatment 
for various medical complaints, including his visual 
problems.  A December 2002 record indicated he was seen for 
optic neuritis.  In April 2003 he was seen with complaints of 
headaches caused by pressure behind his eyes and a history 
vision loss in the left eye 8 years ago due to ischemia, with 
subsequent vision loss in the 2 lower quadrants of the right 
eye.  The doctor in April 2004 assessed ischemic optic 
neuropathy and noted that not much data had been provided as 
to the cause of this.  Plans were made to rule out temporal 
arteritis, vasculitis, Wegener, microscopic polyangiitis.  A 
May 2003 follow up note indicated that he had rheumatologic 
labs looking for the primary cause of his vision loss.  The 
assessment was AION: Still waiting on ANA and ANCA, but 
without other systemic signs or symptoms of autoimmune or 
vasculitic process and normal inflammatory markers, it was 
doubtful that such a process was present.  A July 2003 
treatment record noted a history of ischemic optic neuropathy 
with vision loss 8 years ago, but provided no opinion as to 
the cause.  The July 2003 records also indicated that the 
veteran was sent information regarding cholesterol and diet.  
In June 2004, the veteran was found to have high cholesterol 
and was placed on cholesterol lowering medication.  His 
medical history in June 2004 was noted to include ischemic 
optic neuropathy with loss of left eye vision 8 years ago and 
loss of inferior visual field in right eye 2 years later.  An 
August 2004 ophthalmology treatment record diagnosed lack of 
afferent pupillary defect (APD) left eye, lack of color 
vision loss, right eye and minimal greyness without 
significant "ON" (either optic nerve or optic neuropathy) 
pallor.  A December 2004 ophthalmology treatment record 
diagnosed ischemic AION, both eyes, myopia both eyes and dry 
eyes.  An April 2005 medical record indicated that he was 
still taking cholesterol lowering medication.  These records 
from 2002 to 2005 are noted to include blood pressure 
readings that were consistently non hypertensive.  

The veteran testified at his May 2004 Travel Board hearing 
that he was exposed to radiation while working with nuclear 
weapons while stationed in Okinawa.  He also testified that 
his duties at Okinawa also included flying in and out of 
Vietnam and spending time in Thailand and was exposed to 
Agent Orange.  He testified that he believed his exposure to 
radiation and/or herbicides resulted in his optic neuropathy.  

The report of a June 2005 VA examination included a detailed 
review of the claims file, as well as examination of the 
veteran.  The question to be answered in this examination was 
whether the veteran's ischemic optic neuropathy was related 
to exposure to Agent Orange or radiation of nuclear bombs.  
The veteran's subjective complaints were of decreased vision.  
He was noted to have had multiple examinations by many 
doctors.  He was taking no eye medications.  His wearing 
prescription for the right eye was -5.50 + 1.25 x 90.  His 
left eye was -5.00 + 1.00 x 84.  ADD +2.25.  Uncorrected 
visual acuity of the right eye (distance) was count fingers 6 
inches, (near) Jaeger: 7.  Uncorrected left eye (distance) 
was hand motion 6 inches, (near) Jaeger less than 14.  
Corrected vision (with glasses) was right eye (distance) 
20/20, (near) Jaeger: 5.  Left eye corrected vision was 
(distance) hand motion, 6 inches and (near) Jaeger less than 
14.  The remainder of the eye examination yielded no 
remarkable findings other than a note that the vessels were 
slightly thin on examination of the periphery and the visual 
fields were referred to Goldmann testing.  

The final diagnosis in the June 2005 VA examination was 
anterior ischemic optic atrophy with resultant decreased 
vision each eye, not related to Agent Orange exposure or 
radiation exposure.  The examiner noted that the veteran was 
in the service from May 1968 to May 1972 and that anterior 
ischemic atrophy was first noted in the right eye in 1997 and 
in the left eye in 1995.  He had lab values in the claims 
file dated in January 1997 which showed a normal glucose 
level, hence no diabetes and markedly high triglycerides of 
230.  The usual cause of anterior ischemic optic atrophy was 
vascular insufficiency which could be controlled by diabetes, 
hypertension or abnormal cholesterol or triglycerides.  In 
this case, it seemed to be related to his triglyceride level.  
The veteran was noted to have seen numerous doctors and none 
thought Agent Orange exposure or radiation exposure was a 
cause.  Radiation exposure was noted to cause subcapsular 
cataracts, which the veteran was not noted to have been 
diagnosed with by any other doctor, and which was not shown 
on this examination.  The veteran also had no evidence of 
diabetes, which could be related to Agent Orange exposure. 

Based on review of the evidence, the Board finds that the 
preponderance of the evidence is against a grant of service 
connection for ischemic optic neuropathy, to include as 
secondary to radiation or herbicide exposure.  None of the 
records concerning treatment for the veteran's ischemic optic 
neuropathy contain any opinion linking any such disorder to 
service.  The June 2005 VA examination, based on review of 
the medical records, and examination of the veteran, reached 
the conclusion that there was no evidence to link the 
veteran's current ischemic optic neuropathy problems to any 
event in service, with the examiner noting that the disorder 
was not first manifest until the late 1990's.  The examiner 
also stated that the ischemic optic neuropathy is neither 
caused by radiation exposure or herbicide exposure and it is 
not included among any of the presumptive diseases for either 
herbicide exposure or radiation exposure.  Thus it is not 
necessary to determine whether the veteran's military 
assignments actually resulted in exposure to either radiation 
or Agent Orange.   

There is no evidence of ischemic optic neuropathy having 
become manifested in service, or that it was caused by any 
disability that was manifested in service or is otherwise 
shown to be warranted service connection.  The  February 1997 
letter from an ophthalmologist at the University of Iowa Eye 
Institute stated that some of the risk factors for this 
condition seemed to be diabetes, high blood pressure, 
medication for high blood pressure and sleep apnea.  The June 
2005 VA examination attributed the possible causes as 
diabetes, hypertension or abnormal cholesterol or 
triglycerides.  In this case, the examiner concluded that the 
ischemic optic neuropathy seemed to be related to his 
triglyceride level.  The medical evidence does not reflect 
any findings of diabetes, hypertension, or sleep apnea 
whatsoever.  Regarding triglycerides, there is no evidence of 
abnormal triglycerides shown in service, with no mention of 
such until the June 2005 examination; and evidence of high 
cholesterol is not shown in the medical records until around 
2003 and 2004, decades after service.  

Where, as here, the claims turn on a medical matter, the 
veteran cannot establish entitlement to service connection on 
the basis of his assertions, alone.  As a lay person, without 
appropriate medical training and expertise, the veteran 
simply is not competent to offer a probative opinion on a 
medical matter, such as whether his claimed disabilities are 
the result of his active service.  Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).

The Board finds that absent medical evidence supporting the 
argued causal nexus between the veteran's ischemic optic 
neuropathy and active service or, in the alternative, medical 
evidence establishing manifestation of ischemic optic 
neuropathy due to the development of a cardiovascular 
condition within the one-year presumptive period following 
discharge from active duty, the Board is not able to find 
that the veteran's ischemic optic neuropathy is the result of 
his active service.  Likewise, the evidence does not reflect 
that the veteran's optic neuropathy is due to any claimed 
radiation exposure or herbicide exposure claimed to have been 
incurred in service.   
 
After review of the record, and for the reasons and bases 
expressed above, the Board concludes that the preponderance 
of the evidence is against the veteran's claims for 
entitlement to service connection for ischemic optic 
neuropathy as the direct result of his active service or 
claimed radiation exposure or herbicide exposure during 
active service.  The benefit sought on appeal is accordingly 
denied.


ORDER

Service connection for ischemic optic neuropathy is denied.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


